internal_revenue_service department of the treasury index number washington dc number release date legend person to contact telephone number refer reply to cc dom it a plr-121080-98 date date x y year a year b dear section dollar_figure of revproc_99_1 1999_1_irb_6 provides that unless it was part of a closing_agreement a letter_ruling found to be in error or not in accordance with the current views of the service may be revoked or modified if a letter_ruling is revoked or modified the revocation or modification applies to all taxable years open under the statute_of_limitations unless the service uses its discretionary authority under sec_7805 b of the internal_revenue_code_of_1986 to limit the retroactive effect of the revocation or modification in plr the service ruled that any assessment of state tax in a taxable_year beginning after december year a that is attributable to the year b taxable_year of x and y will constitute a deferred statutory loss within the meaning of sec_172 and is eligible for the 10-year carryback period as provided in hereafter unless expressly provided otherwise references to sections refer to sections of the internal_revenue_code of or as applicable in the course of deleting obsolete provisions from sec_172 in the revenue reconciliation act of the 1990_act congress consolidated the provisions previously defining product_liability losses and deferred statutory or tort liability losses in new sec_172 both product_liability losses and deferred statutory or tort liability losses qualify for 10-year carrybacks in the 1990_act congress dropped the moniker statutory or tort liability losses and defined both product_liability losses and what had formerly been known as deferred statutory or tort liability losses as specified liability sec_172 as limited by sec_172 provided the net_operating_loss nol for the taxable_year determined under sec_172 is not less than the amount determined under sec_172 and provided the state tax_assessment that created the nol is attributable to a liability that arose out of a federal or state law the purpose of this letter is to inform you that plr is hereby revoked when x and y submitted their ruling_request no additional year b state tax_liability had been asserted against x or y in congress materially amended sec_172 because it is not known if or when x or y incurred an allowable deduction for any additional year b state taxes two different versions of sec_172 are potentially relevant to the question of whether a nol generated by a deduction for such additional taxes qualifies as a specified_liability_loss this letter considers seriatim whether a state tax deduction can generate a specified_liability_loss under the version of sec_172 in effect prior to the amendment or in effect after the amendment application of sec_172 prior to amendment a sealy to date only the tax_court has judicially interpreted in any detail the statutory language of sec_172 as in effect prior to the amendments in 107_tc_177 appeal docketed no et seq 9th cir date the petitioners asserted that a portion of a nol generated by deductions for the following items constituted a specified_liability_loss within the meaning of sec_172 professional fees incurred to comply with reporting filing and disclosure requirements imposed by the securities and exchange act of professional fees incurred to comply with erisa reporting requirements and professional fees incurred in connection with an irs income_tax audit the tax_court held that deduction of the above expenses did not result in a losses after the 1990_act sec_172 defined product_liability losses and sec_172 defined what had formerly been known as deferred statutory or tort liability losses the legislative_history to the 1990_act indicates that congress did not intend to make any substantive changes to the prior provisions see h_r rep no 101st cong 2d sess the 1990_act changes are effective for nols arising in taxable years beginning after date in the remainder of this letter we are assuming that any additional year b state tax_liability will be deductible by x or y for a taxable_year beginning after december year a therefore henceforth we will refer to the relevant provisions of sec_172 specified_liability_loss because the liability for the expenses did not arise under a federal or state law within the meaning of sec_172 the tax_court gave three reasons for its conclusion first the court noted that the federal_law cited by the petitioners did not establish the petitioners’ liability to pay the amounts at issue the petitioners’ liability did not arise until the services were contracted for and received and the petitioners’ choice of the means of compliance rather than the cited regulatory provisions determined the nature and amount of their costs if the petitioners had failed to comply with the auditing and reporting requirements or had not obtained the particular services in issue their liability would have been in amounts not measured by the value of the services they actually contracted for and received id pincite second the court read the legislative_history of sec_172 to suggest that congress intended the provision to apply only to liabilities the deduction of which the economic_performance requirement caused to be deferred because the economic_performance requirement did not delay petitioners' accrual of the deductions at issue the court concluded that congress did not intend for nols generated by those deductions to qualify as specified liability losses id pincite finally in determining the scope of liabilities arising under either federal or state law within the meaning of sec_172 the court considered the specific types of liabilities referred to in sec_172 product_liability nuclear decommissioning liabilities and torts invoking the statutory construction rule_of ejusdem generis the court concluded that congress intended the 10-year carryback to apply to a relatively narrow class of liabilities similar to those identified in the statute the court thought the costs at issue in sealy were routine costs not like those identified in the statute id pincite in contrast to the fact pattern in sealy state statutes directly impose a taxpayer’s state tax_liability however we agree with the tax_court that congress intended sec_172 to apply to deductions allowable for a relatively narrow class of liabilities rather than to deductions allowable for any liability literally imposed under federal or state law moreover when we examine the legislative_history to the tax_reform_act_of_1984 the 1984_act the act in which congress first provided for a year carryback for deferred statutory or tort liabilities as well as the characteristics of the specifically enumerated liabilities in sec_172 to determine the characteristics of the liabilities for which congress intended sec_172 to apply we conclude that congress did not intend state tax_liabilities to be included within that class b the legislative_history prior to the enactment of the economic_performance requirement in sec_461 sec_1_461-1 of the income_tax regulations generally treated an accrual_method taxpayer as incurring a liability for federal_income_tax purposes when the following two- pronged the all-events test test was satisfied all the events occurred that established the fact of the liability and the amount of the liability could be determined with reasonable accuracy the treasury_department became concerned when courts began interpreting the two-pronged all-events test in a manner that allowed accrual_method taxpayers to deduct liabilities far in advance of when the liabilities had to be satisfied by payment or other performance because of the time_value_of_money the benefit to taxpayers from such accruals could be substantial the treasury department's concern became particularly acute in the early 1980s with the advent of historically high united_states interest rates for example state and or federal laws generally require miners to restore the surface of land which they strip mine to a condition comparable to its pre-mined state a miner's legal_obligation to restore arises when the miner disturbs the land although actual restoration may not occur until some time thereafter if strip miners failed to reasonably estimate future costs to restore the land the service succeeded in preventing them from deducting estimated restoration costs for taxable years when the land was disturbed see eg 208_f2d_532 3d cir 212_f2d_52 4th cir cert_denied 348_us_828 on the other hand if the deductions claimed were based on reasonably accurate estimates of future costs to restore the courts generally allowed the strip miners to deduct the estimated costs for the taxable years when the land was disturbed see eg 192_f2d_1002 4th cir 271_f2d_930 3d cir 77_tc_1369 another situation that concerned treasury and involved a much greater potential for a taxpayer to deduct an amount far in excess of the present_value of the legal for example in an extreme case the present_value of the tax savings attributable to an accrued liability could exceed the present_value of the liability transforming the creation of a liability into a profitable event for the taxpayer obligation giving rise to that deduction involved the obligation to decommission a nuclear power plant in the case of a nuclear power plant the legal_obligation to decommission could arise well in advance of the time when the decommissioning was completed the administration decided to seek a legislative solution to the problem caused by cases such as ohio river collieries specifically the administration proposed the addition of an economic_performance requirement to the all-events test see staff of the joint_committee on taxation summary of administration’s revenue proposals in the fiscal_year budget proposal comm print under the proposed change the all-events test would be clarified so that with certain exceptions deductions would not be permitted until services were performed the use of property actually occurred or in the case of workmen’s compensation or similar liabilities the liability was actually satisfied id under the proposal the net_operating_loss_carryback rules would be amended to allow losses to be carried back to the year in which the obligation generating the loss arose id in date the subcommittee on oversight of the house ways_and_means_committee held a hearing on the administration’s proposal to deal with premature accruals by the addition of a new economic_performance requirement see timing and measurement of taxpayer deductions for obligations to be paid in the future hearing before the subcommittee on oversight of the committee on ways and means house of representatives 98th cong 2d sess date most of the taxpayers and tax practitioners who testified at the hearing objected to the administration’s proposal because in their view it would result in a mismatching of revenue and expenses for example in the case of mining reclamation if reclamation costs can only be deducted in the taxable_year when the work is actually done such deductions will not be matched with the earlier gross_income they helped to generate on the other hand as treasury officials pointed out because of the time_value_of_money immediately deducting the total estimated cost of restoring the land overstates the true economic cost to the taxpayer to eliminate the distortions caused by the time_value_of_money treasury decommissioning a nuclear power plant requires reducing the level of radioactivity in the plant to a level considered safe for unrestricted use some methods of decommissioning may take over years to complete see timing and measurement of taxpayer deductions for obligations to be paid in the future hearing before the subcommittee on oversight of the committee on ways and means house of representatives 98th cong 2d sess date statement of donald w kiefer congressional research service library of congress officials advocated deferring deductions through the addition of an economic_performance requirement the potential mismatching resulting from imposing an economic_performance requirement however could result in overtaxing taxpayers in certain situation sec_5 to remedy this potentially unfavorable result treasury officials proposed liberalizing the nol_carryback provisions for deductions deferred because of economic_performance we recognize that requiring deductions for future expenses to be taken in the year of economic_performance also requires that the net operating carryback rules be amended to insure that taxpayers are not overtaxed our proposals provide for extension of the carryback period in appropriate circumstances to insure that the deferred expenses will be able to be fully utilized generally expenses attributable to liabilities arising more than years prior to economic_performance will be permitted to be carried back for a period not to exceed years subject_to certain transition_rules special carryback rules might be appropriate for certain expenses to be paid in the future such as the nuclear_powerplant decommissioning costs id pincite statement of ronald a pearlman deputy assistant secretary for tax policy u s treasury congress adopted the administration’s proposed economic_performance requirement by enacting sec_461 in sec_91 of the 1984_act and in sec_91 of that act congress simultaneously enacted the provision allowing the 10-year carryback for deferred statutory or tort liability losses furthermore the discussion of the new year carryback provision appears in the same section of the committee reports where sec_461 is discussed the house and senate reports to the 1984_act both provide only the same single specific example of a type of deduction for a tort that could generate a nol eligible for the proposed new 10-year carryback the house report provides for example suppose that when an expense satisfies the economic_performance requirement and thus is allowed as a deduction there is no gross_income for it to offset for the taxable_year allowable nor for any of the taxable years to which the deduction might be carried for the normal nol_carryback period this rule applies in the case of a liability under federal or state law if the act or failure to act occurs at least years before the beginning of the taxable_year and in the case of a tort liability if the liability arises out of a series of actions or failures to act over an extended period of time a substantial portion of which occurs at least years before the beginning of the year for example this rule would apply if a taxpayer incurred a tort liability for failure to protect another person from a hazardous_substance such as chemical waste over an extended period of time h_r rep no part 98th cong 2d sess although the house and senate report describe the operation of the proposed new 10-year nol_carryback provision neither of these reports discuss the reason for its enactment the conference_report however provides the house bill provides a 10-year carryback for net operating losses attributable to certain liabilities deferred under these provisions the provisions of the bill generally apply to expenses_incurred without regard to the economic_performance requirement after the date of enactment conference agreement the conference agreement generally follows the house bill h_r conf_rep no 98th cong 2d sess examination of the quoted language’s context makes clear that the references to provisions deferring liabilities are the economic_performance requirements the legislative_history of sec_172 establishes that congress intended the 10-year carryback rule to apply to some but not all of the types of liabilities with which congress was concerned when it enacted the economic_performance rules the conference_report states that a 10-year carryback is provided for net operating losses attributable to certain liabilities deferred under these provisions id see also h_r rep no part the 10-year carryback provision is for certain deferred liability losses based on the foregoing it is clear that congress intended to enact a limited exception to the normal 3-year carryback rule for a narrow class of liabilities this conclusion is further supported by the fact that the legislative_history contains only one narrowly drawn example of a qualifying liability the only example given is contained in the house and senate reports and involves a situation where a taxpayer incurs a tort liability for failing to protect another person from a hazardous_substance such as chemical waste over an extended period of time congress' use of a single example of limited application to illustrate the scope of sec_172 demonstrates that congress viewed this provision as a limited exception to the normal carryback rule c characteristics of the class application of the rule_of ejusdem generis requires a determination of the characteristics of the class suggested by the enumerated items the specific liabilities arising under federal or state law identified in the statute and discussed in the legislative_history to the 1984_act share a distinguishing characteristic inherent in the nature of each type of identified liability is an element of substantial delay between the time the act giving rise to the liability occurs and the time a deduction may be claimed for the liability for example because of the economic_performance requirement a taxpayer's deduction for nuclear decommissioning costs is inherently delayed by the substantial number of years that will expire between the time a nuclear power plant is commissioned and when it is decommissioned in contrast to the types of liabilities arising under federal or state law identified in the statute and the legislative_history to the 1984_act a state tax_liability constitutes a routine cost that does not involve an inherent delay between the time the events giving rise to the liability occur and when the deduction for such liability becomes allowable there may be delays between the events giving rise to a state tax_liability and the time when such liability becomes an allowable deduction for example an accrual_method taxpayer may report too little state tax_liability on its tax_return and then may unsuccessfully contest the assertion of a greater tax_liability in this case the tax deduction will be delayed from the time of the events creating the liability until resolution of the contest such a delay however is not part of the inherent nature of the liability a taxpayer need not report less than the proper amount of its state tax_liability thus a state tax_liability does not constitute an inherent delay liability and therefore does not arise under a state law within the meaning of sec_172 therefore a deduction for a state tax_liability cannot generate a specified_liability_loss application of sec_172 after amendment congress made major changes to sec_172 in section a of the tax and trade relief extension act of the act effective for nols arising in taxable years ending after date after the act sec_172 generally defines a specified_liability_loss as the portion of a nol generated by certain deductions attributable to product_liability and other deductions allowable under chapter of the however under sec_468a an electing taxpayer may get deductions before actually incurring any decommissioning expenses for certain amounts paid into a nuclear decommissioning reserve fund code except for deductions allowable under sec_468 or sec_468a allowable in satisfaction of a liability arising under a federal or state law requiring the reclamation of land the decommissioning of a nuclear power plant or any unit thereof the dismantlement of a drilling platform the remediation of environmental contamination or a payment under any workers compensation act within the meaning of sec_461 as under prior_law to be taken into account as a federal or state law liability the liability must result from an act or failure to act occurring at least years before the beginning of the taxable_year of the allowable deduction and the taxpayer must use an accrual accounting_method throughout the period or periods during which such act or failure to act occurred sec_12 of revproc_99_1 provides that a letter_ruling may be revoked because of the enactment of legislation because a state tax_liability is not one of the qualifying liabilities under sec_172 as amended by the act the portion of a nol arising in a taxable_year ending after date that is generated by a state tax deduction cannot qualify as a specified_liability_loss sec_7805 relief section dollar_figure of revproc_99_1 provides that a taxpayer may request that the associate chief_counsel domestic limit the retroactive effect of any revocation or modification of a letter_ruling issued by this branch to the taxpayer see sec_12 of revproc_99_1 regarding how to make a request to limit the retroactive revocation or modification of a letter_ruling this revocation is directed only to the taxpayers who requested the original letter_ruling sec_6110 provides that it may not be used or cited as precedent a copy of this revocation is also being sent to x and y’s district_director questions regarding this revocation may be directed to the contact person listed above sincerely yours assistant chief_counsel income_tax accounting s william a jackson by_______________________ william a jackson chief branch enclosures copy of this letter copy for sec_6110 purposes
